DETAILED ACTION
Response to Arguments
The amendment filed 18 November 2021 has been entered in full. Accordingly, claims 1-20 are pending in the application.
Regarding the rejections under 35 U.S.C. 103, the applicant argues that the prior art of record does not disclose or suggest in claim 1: “wherein the one or more attributes comprise one or more of components of the surgical tool, a configuration of the surgical tool, a configuration of the one or more components of the surgical tool, and a shape of the surgical tool;”. The applicant states that “Du does not appear to describe these particular attributes of the components.” and “None of these sections of Due teach or suggest an attribute of the surgical took that includes the shape of the surgical tool.”
The examiner respectfully disagrees. The bolded part of the limitation above indicates that only one attribute of the group is required to be disclosed in the prior art in order to meet independent claims 1, 8, and 15. As a result, the underlined part of the limitation above introduces an issue of antecedent basis under 35 U.S.C. 112b. 
Claim 2 introduces new limitations. An updated art rejection is set forth below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 8, and 15 recite the limitation "a configuration of the one or more components of the surgical tool".  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner will treat the limitation to instead recite “a configuration of one or more components of the surgical tool”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (FSNet: Pose Estimation of Endoscopic Surgical Tools Using Feature Stacked Network, 15-17 June 2019, Pages 427-431) in view of Du (Articulated Multi-Instrument 2-D Pose Estimation Using Fully Convolutional Networks, 2018, IEEE Transactions on Medical Imaging, Vol. 37, No. 5, Pages 1276-1287).
Claim 1 is met by the combination of Chu and Du, wherein
-Chu teaches:
A system (See the Abstract and the architecture in Fig. 1.) comprising: 
one or more processors (See the architecture in Fig. 1 and section 3 (experiments and results) & GPU in section 3.1 on page 429.); and 
logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to perform operations comprising (See the architecture in Fig. 1 on page 428 and section 3 (experiments and results) & GPU in section 3.1 on page 429. Use of logic encoded in one or more non-transitory computer-readable storage media is understood.): 
receiving at least one image frame of a plurality of image frames (See the receiving of endoscopic image in Fig. 1 on page 428. Further see section 3.1 on page 429: “each mini-batch has 1 image per GPU”.); 
detecting a surgical tool in the at least one image frame (See the result of Stage 1 (just before bounding box regression) in Fig. 1 and section 2 on page 428: “The first phase is a top-down feature fusion path for tool detection. The output Ci of the backbone network is linked with the corresponding layer Pi of the FPN network through lateral connection, which merges high-level semantic information with low-level features.”); 
determining one or more attributes of the surgical tool (See each tool instance bounding box in Fig. 1 and section 2 on page 428: “In the bounding box regression, a unique mask that contains all instances generated for the M classes of tools.”),
generating a plurality of key points based on the one or more attributes of the surgical tool (See section 2 on page 429: “Keypoint identification is performed in each proposed boundary box of tool instance, and a unique one-hot mask is generated for each of the K keypoints.”);
determining a position of a tip of the surgical tool based on the key points (See section 2.2 on page 429: “We model the location of a keypoint as a one-hot mask and predict one mask for the K keypoint classes (e.g., left clasper, head). Then, for each visible ground-truth keypoint ki, we minimize the cross-entropy loss over an n2 -way softmax which output the predicted position of ki.”); and 
determining an orientation of the surgical tool based on the key points (See section 2 on page 428: “We connect the detected keypoints according to the predefined skeleton to indicate the pose of the tool.”).
-Chu does not clearly disclose the following; however, Du teaches:
wherein the one or more attributes comprise one or more of components of the surgical tool, a configuration of the surgical tool, a configuration of the one or more components of the surgical tool, and a shape of the surgical tool (See determination of components of the surgical tool on page 1277, right column: “In our detection-regression architecture, the detection module guides the subsequent regression module to focus on the joint parts, and the regression module helps the detection module to localize joints more precisely.” For more detail, see page 1278, left column: “In our bi-branch network, the first branch is used to predict N individual joint probability maps, one for each joint; and the second branch is used to predict the M joint association probability maps, one for each joint pair.”);
-Motivation to combine:
Chu and Du together teach the limitations of claim 1. Du is directed to a similar field of art (multi-instrument 2D pose estimation). Therefore, Chu and Du are combinable. Modifying the system and method of Chu by adding the capability to determine one or more of components of the surgical tool, a configuration of the surgical tool, a configuration of the components of the surgical tool, and a shape of the surgical tool, as taught by Du, would yield the expected and predictable result of detecting higher level instrument appearance such as complex articulations. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Chu and Du in this way.

Claim 2 is met by the combination of Chu and Du, wherein
-The combination of Chu and Du teaches:
The system of claim 1, wherein the logic when executed is further operable to perform operations comprising 
-And Du further teaches:
determining a plurality of orientations of a plurality of corresponding portions of the surgical tool (See annotation of portions of the surgical tool in Fig. 7(b) and page 1280: “The association score of any possible joint candidate pair is used to construct the weighted bipartite graphs. After finding the matching with maximum score of the chosen joint pairs, the ones which share the same joint can be assembled into full poses of multiple instruments.” The different colors for reach joint pair represent a plurality of orientations. Also see Fig. 5, where correct orientations of joint pairs are decided.); 
determining lengths of one or more portions of the surgical tool (See page 1281: “Meanwhile the strict PCP estimates the localization of a joint pair and is considered correct if the distances between two connected joints are both smaller than α times the ground truth length of the connection pair.”); and
determining angles between two or more portions of the surgical tool (See “clasper angle” between two portions of the surgical tool in Fig. 7.).
-Motivation to combine:
See the motivation to combine in the treatment of claim 1.

Claim 3 is met by the combination of Chu and Du, wherein
-The combination of Chu and Du teaches:
The system of claim 1, wherein the logic when executed is further operable to perform operations comprising 
-And Du further teaches:
performing a validation process to eliminate incorrect key points (See the paragraph bridging pages 1279-1280: “To eliminate outliers and connect the right joints for each instrument, the association density maps from the network output are used to measure the association of joint candidate pairs: the association score is defined as the sum of accumulated pixel values along the line connecting the joint candidates on the corresponding association density map.”).
-Motivation to combine:
See the motivation to combine in the treatment of claim 1.

Claim 4 is met by the combination of Chu and Du, wherein
-The combination of Chu and Du teaches:
The system of claim 1, wherein the logic when executed is further operable to perform operations comprising 
-And Chu further teaches:
determining the orientation of the surgical tool based on the plurality of key points (See section 2 on page 428: “We connect the detected keypoints according to the predefined skeleton to indicate the pose of the tool.”).

Claim 5 is met by the combination of Chu and Du, wherein
-The combination of Chu and Du teaches:
The system of claim 1, wherein the logic when executed is further operable to perform operations comprising 
-And Chu further teaches:
determining the position of the tip of the surgical tool and determining the orientation of the surgical tool in real-time (See page 430: “In the keypoint detection and pose estimation testing experiments, we detect the tool keypoints and connect them according to the skeleton. Each part of the tools is labelled with white line segments of different widths, as shown in Fig. 2. The bounding boxes and names of every detected tool instance are plotted on the images.”).

Claim 6 is met by the combination of Chu and Du, wherein
-The combination of Chu and Du teaches:
The system of claim 1, wherein the logic when executed is further operable to perform operations comprising 
-And Chu further teaches:
determining a key point confidence score for each key point of the surgical tool (See page 430: “In the quantitative evaluation of the keypoints, we create a circular mask with a pixel radius r at each detected keypoint position and its ground truth position. Then, the APs and ARs of different IoUs can be acquired by calculating the overlapping region between the detection keypoint mask and its ground truth.” Average precision (AP) is considered to meet the claimed “key point confidence score”.).

Claim 7 is met by the combination of Chu and Du, wherein
-The combination of Chu and Du teaches:
The system of claim 1, wherein the logic when executed is further operable to perform operations comprising 
-And Chu further teaches:
determining the position of the tip of the surgical tool and determining the orientation of the surgical tool based on deep learning (See the convolutional neural network in Fig. 1, from which position and orientation of the surgical tool is determined.).

The combination of Chu and Du teaches claim 8 for the reasons given in the treatment of claim 1. Chu further teaches:
A non-transitory computer-readable storage medium with program instructions stored thereon, the program instructions when executed by one or more processors are operable to perform operations (See the Abstract and the architecture in Fig. 1.) comprising:

The combination of Chu and Du teaches claim 9 for the reasons given in the treatment of claim 2.

The combination of Chu and Du teaches claim 10 for the reasons given in the treatment of claim 3.

The combination of Chu and Du teaches claim 11 for the reasons given in the treatment of claim 4.

The combination of Chu and Du teaches claim 12 for the reasons given in the treatment of claim 5.

The combination of Chu and Du teaches claim 13 for the reasons given in the treatment of claim 6.

The combination of Chu and Du teaches claim 14 for the reasons given in the treatment of claim 7.

The combination of Chu and Du teaches claim 15 for the reasons given in the treatment of claim 1. Chu further teaches:
A computer-implemented method (See section 2 on page 428.) comprising:

The combination of Chu and Du teaches claim 16 for the reasons given in the treatment of claim 2.

The combination of Chu and Du teaches claim 17 for the reasons given in the treatment of claim 3.

The combination of Chu and Du teaches claim 18 for the reasons given in the treatment of claim 4.

The combination of Chu and Du teaches claim 19 for the reasons given in the treatment of claim 5.

The combination of Chu and Du teaches claim 20 for the reasons given in the treatment of claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661